Title: James Madison to Thomas Jefferson, [9 March 1812]
From: Madison, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                      
                     9 Mar. 1812
             
		   
		    As the Intelligencer will not publish the Message & documents just laid before Congs for the present Mail, I send you a copy of the former. It is justified by the Documents, among which are the original credential & instructions from the Govr of Canada, and an original dispatch from the Earl of Liverpool to him approving the conduct of the Secret Agent. This discovery, or rather formal proof of the Co-operation between the Eastern Junto, & the B. Cabinet will, it is to be hoped, not only prevent future evils from that source, but
			 extract good out of the past.
        